     Case 2:18-cv-09531-DDP-JEM Document 12 Filed 11/13/18 Page 1 of 3 Page ID #:35



 1    Mark W. Bucher
 2
      mark@calpolicycenter.org
      CA S.B.N. # 210474
 3    Law Office of Mark W. Bucher
 4
      18002 Irvine Blvd., Suite 108
      Tustin, CA 92780-3321
 5    Phone: 714-313-3706
 6    Fax: 714-573-2297

 7    Brian Kelsey (Pro Hac Vice To Be Filed)
 8    bkelsey@libertyjusticecenter.org
      Jeffrey M. Schwab (Pro Hac Vice To Be Filed)
 9    jschwab@libertyjusticecenter.org
10    Senior Attorneys
      Liberty Justice Center
11    190 South LaSalle Street
12    Suite 1500
      Chicago, Illinois 60603
13    Phone: 312-263-7668
14    Fax: 312-263-7702

15    Attorneys for Plaintiff
16

17                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
18

19    Thomas Few,                                   Case No. 2:18-cv-9531
20
                        Plaintiff.
21                                                  PLAINTIFF’S MOTION FOR
22 v.                                               PRELIMINARY INJUNCTION
23    United Teachers of Los Angeles, et. al,
24
                       Defendants.
25

26
27          Plaintiff, Thomas Few, respectfully moves for a preliminary injunction against
28    Defendants, United Teachers of Los Angeles, Los Angeles Unified School District, and
30
         Case No. 2:18-cv-9531                  1
31       PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-09531-DDP-JEM Document 12 Filed 11/13/18 Page 2 of 3 Page ID #:36



 1    the State of California.
 2          Mr. Few respectfully requests that the Court enter a preliminary injunction:
 3              1. Enjoining United Teachers of Los Angeles from charging Mr. Few union
 4                  membership dues;
 5              2. Enjoining Los Angeles Unified School District from deducting union dues
 6                  from Mr. Few’s paycheck;
 7              3. Enjoining the Attorney General from enforcing Cal. Gov’t Code §§ 3543.1
 8                  and 3546 and Cal. Educ. Code §§ 45060 and 45168 to the extent that they
 9                  authorize UTLA and LAUSD to deduct union dues and fees from Mr. Few’s
10                  paycheck without his affirmative consent;
11              4. Enjoining United Teachers of Los Angeles from acting as Mr. Few’s
12                  exclusive representative in his relationship with his employer, Los Angeles
13                  Unified School District; and
14              5. Enjoining the Attorney General from enforcing Cal. Gov’t Code § 3543 and
15                  all other provisions of California law that provide for exclusive
16                  representation of employees who do not affirmatively consent to union
17                  membership.
18    Dated: November 13, 2018
19                                            Respectfully submitted,
20                                            /s/ Mark W. Bucher
21
                                              Mark W. Bucher
                                              mark@calpolicycenter.org
22                                            CA S.B.N. # 210474
23
                                              Law Office of Mark W. Bucher
                                              18002 Irvine Blvd., Suite 108
24                                            Tustin, CA 92780-3321
25                                            Phone: 714-313-3706
                                              Fax: 714-573-2297
26
27                                            /s/ Brian Kelsey
                                              Brian Kelsey (Pro Hac Vice To Be Filed)
28                                            bkelsey@libertyjusticecenter.org
          Case No. 2:18-cv-9531                     2
30
          PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
31
     Case 2:18-cv-09531-DDP-JEM Document 12 Filed 11/13/18 Page 3 of 3 Page ID #:37



 1                                         Jeffrey M. Schwab (Pro Hac Vice To Be Filed)
 2
                                           jschwab@libertyjusticecenter.org
                                           Senior Attorneys
 3                                         Liberty Justice Center
 4
                                           190 South LaSalle Street
                                           Suite 1500
 5                                         Chicago, Illinois 60603
 6                                         Phone: 312-263-7668
                                           Fax: 312-263-7702
 7

 8                                         Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
          Case No. 2:18-cv-9531                 3
30
          PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
31
